DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7-11, 15-16, and 20-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (Pub. No.: US 20190253220 A1), hereinafter Kim.

With respect to claim 1, Kim teaches A method for wireless communication by a user equipment (UE), comprising: 
receiving, via radio resource control (RRC) signaling, configuration of at least one of transmission control indicator (TCI) states (figure 3, [0097-0105], The terminal may receive the RRC message from the base station, and obtain the TCI-state configuration information included in the RRC message); 
receiving at least one of a downlink control information (DCI) (figure 3, [0097-0110], The terminal may receive the DCI from the base station by monitoring the PDCCH, and may identify the information elements (e.g., resource allocation information, TCI) included in the DCI); and 
updating content of the TCI states or spatial relation information in response to the DCI (figure 3, [0097-0112], update the TCI based on the starting/ending beam indexes indicated by the TCI-state configuration information..).

With respect to claim 2, Kim teaches wherein the DCI indicates the content to update ([0108], when the TCI-PresentInDCI parameter is set to the disabled state and the TCI update indicator indicates that the implicit TCI update is performed, the base station may generate the DCI format 1_1 including the TCI).

With respect to claim 3, Kim teaches wherein the content to update comprises information for at least one type of quasi co-location source reference signal in one or more downlink TCI states ([0006, 0067-0068], quasi-co-located with a TCI state).

With respect to claim 7, Kim teaches wherein the DCI comprises a DCI that updates one or more specific fields of one or more specific TCI states ([0065], The base station may set a ‘TCI-PresentInDCI’ parameter to an enabled state or a disabled state, and may transmit a radio resource control (RRC) message including the TCI-PresentInDCI parameter. The TCI-PresentInDCI parameter set to the enabled state may indicate that a transmission configuration indication (TCI) field is present in a DCI (e.g., DCI format 1_1)…).

With respect to claim 8, Kim teaches wherein the DCI comprises a DCI that updates one or more common fields of multiple TCI states ([0065], The base station may set a ‘TCI-PresentInDCI’ parameter to an enabled state or a disabled state, and may transmit a radio resource control (RRC) message including the TCI-PresentInDCI parameter. The TCI-PresentInDCI parameter set to the enabled state may indicate that a transmission configuration indication (TCI) field is present in a DCI (e.g., DCI format 1_1)…).

With respect to claim 9, Kim wherein the multiple TCI states share a common property ([0066], TCI state for the PDSCH is the same as a TCI state for the CORESET…).

With respect to claim 10, Kim wherein the common property comprises a common quasi co-location (QCL) type ([0066], in order to determine a PDSCH antenna port quasi-co-location (QCL), the terminal may assume that a TCI state for the PDSCH is the same as a TCI state for the CORESET through which the corresponding PDCCH is transmitted).

With respect to claim 11, Kim wherein: the one or more common fields comprise all synchronization signal block (SSB) indices ([0098-0099]); and the DCI causes the UE to update the SSB indices in the multiple TCI states by an integer value ([0098-0099]).

With respect to claim 15, Kim teaches A method for wireless communication by a network entity, comprising: 
configuring a user equipment (UE), via radio resource control (RRC) signaling, with at least one of transmission control indicator (TCI) states (figure 3, [0097-0105], The terminal may receive the RRC message from the base station, and obtain the TCI-state configuration information included in the RRC message); and 
sending at least one of a downlink control information (DCI) that indicates content of the TCI states for the UE to update (figure 3, [0097-0105, 0112], The terminal may receive the RRC message from the base station, and obtain the TCI-state configuration information included in the RRC message… update the TCI based on the starting/ending beam indexes indicated by the TCI-state configuration information).

With respect to claim 16, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 20, this claim recites the method of claim 7, and it is rejected for at least the same reasons.

With respect to claim 21, this claim recites the method of claim 8, and it is rejected for at least the same reasons

With respect to claim 22, this claim recites the method of claim 9, and it is rejected for at least the same reasons.

With respect to claim 23, this claim recites the method of claim 10, and it is rejected for at least the same reasons

With respect to claim 24, this claim recites the method of claim 11, and it is rejected for at least the same reasons.

With respect to claim 25, Kim teaches An apparatus for wireless communication by a user equipment (UE), comprising: 
a receiver configured to receive (figure 2, [0055-0056]), via radio resource control (RRC) signaling, configuration of at least one of transmission control indicator (TCI) states (figure 3, [0097-0105], The terminal may receive the RRC message from the base station, and obtain the TCI-state configuration information included in the RRC message) and 
to receive at least one of a downlink control information (DCI) (figure 3, [0097-0110], The terminal may receive the DCI from the base station by monitoring the PDCCH, and may identify the information elements (e.g., resource allocation information, TCI) included in the DCI); and 
at least one processor (figure 2, [0055]) configured to update content of the TCI states in response to the DCI (figure 3, [0097-0112], update the TCI based on the starting/ending beam indexes indicated by the TCI-state configuration information..).

With respect to claim 26, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 27, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 28, Kim teaches An apparatus for wireless communication by a network entity, comprising: 
at least one processor (figure 2, [0055-0056]) configured to configure a user equipment (UE), via radio resource control (RRC) signaling, with at least one of transmission control indicator (TCI) states (figure 3, [0097-0105], The terminal may receive the RRC message from the base station, and obtain the TCI-state configuration information included in the RRC message); and 
a transmitter (figure 2, [0055-0056]) configured to send at least one of a downlink control information (DCI) othat indicates content of the TCI states for the UE to update (figure 3, [0097-0105, 0112], The terminal may receive the RRC message from the base station, and obtain the TCI-state configuration information included in the RRC message… update the TCI based on the starting/ending beam indexes indicated by the TCI-state configuration information).

With respect to claim 29, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 30, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of MolavianJazi et al. (Pub. No.: US 20190349867 A1), hereinafter MolavianJazi.

With respect to claim 4, Kim teaches wherein the content to update comprises information as set forth above.

Kim does not explicitly teach for at least one spatial reference signal in spatial relation information.

However, MolavianJazi teaches for at least one spatial reference signal in spatial relation information (claim 16,  the spatial relation reference signal in the spatial relation information).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MolavianJazi, for at least one spatial reference signal in spatial relation information, into the teachings of Kim, in order to transmitting an uplink transmission on a serving cell based on a determined pathloss estimate (MolavianJazi, [0001]).

With respect to claim 17, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of CHOI et al. (Pub. No.: US 20160234773 A1), hereinafter CHOI.

With respect to claim 12, Kim teaches the DCI signals as set forth above.

Kim does not explicitly teach a switch of the from an old remote radio head (RRH) to a new RRH.

However, CHOI teaches a switch of the from an old remote radio head (RRH) to a new RRH ([0159]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of CHOI, a switch of the from an old remote radio head (RRH) to a new RRH, into the teachings of Kim, in order for controlling power of an RRH in a heterogeneous environment in which a macro cell and a small cell coexist in a technology related to a user equipment thereof (CHOI, [0001]).

Allowable Subject Matter

Claims 5-6, 13-14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20190141691 A1; “Kwon”, ([0039])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469